Case 4:19-cv-00286-GKF-JFJ Document 36 Filed in USDC ND/OK on 08/28/20 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OKLAHOMA

  (1)     GARNETT ROAD BAPTIST CHURCH,                     )
                                                           )
                   Plaintiff,                              )
                                                           )
  v.                                                       )     Case No.: CIV-19-286-GKF-JFJ
                                                           )
  (2) GUIDEONE MUTUAL INSURANCE                            )
  COMPANY,                                                 )
                                                           )
                   Defendant.                              )

                                 PLAINTIFF’S MOTION IN LIMINE

          Plaintiff, Garnett Road Baptist Church, prior to announcing ready for trial and before any

  proceedings were had before a jury, files this Motion in Limine and requests the Court rule as

  follows:

                                       REQUEST FOR RELIEF

          1.       Plaintiff asks the Court to accept any matters in limine below that have been

  stipulated to by the Parties and any disputed matters proposed by Plaintiff.

          2.       With respect to the matters set forth in the lettered paragraphs below that have been

  accepted by the Court, Plaintiff requests that the Parties and their attorneys be instructed not to

  mention or bring before the jury, either directly or indirectly, during voir dire, opening statements,

  interrogation of witnesses or experts, introduction of evidence or exhibits, argument or objection

  before the jury, or in any other manner inform the jury or bring to the jury’s attention, such matters

  unless and until they have first been called to the Court’s attention out of the presence and hearing

  of the jury and after a favorable ruling has been obtained by the Court as to the relevance and

  admissibility of such matters.




  Plaintiff’s Motion in Limine                                                                    Page 1
Case 4:19-cv-00286-GKF-JFJ Document 36 Filed in USDC ND/OK on 08/28/20 Page 2 of 6




          3.       Further, Plaintiff requests that the attorneys for each Party be specifically instructed

  to inform and counsel each anticipated and possible witness called by the Party that such witness

  shall not volunteer, disclose, state, reference, or mention to the jury during testimony any of these

  matters until specifically questioned thereon after a prior affirmative ruling by the Court on any

  such matter.

                                         MATTERS IN LIMINE

      A. Any statement, reference, or mention of this Motion in Limine or any effort by either Party
         to exclude evidence, including that this Motion has been filed or ruled on by the Court, or
         that suggests or infers that a Party has moved to exclude evidence or proof of any matter,
         or that this Court has excluded proof on any matter.

          Stipulated: ___X______          Accepted: _________             Denied: ___________

      B. Any comment by the attorneys that informs the jury of the effect of their answers to the
         questions in the charge.

          Stipulated: ___X_______         Accepted: _________             Denied: ___________

      C. Any testimony from Chad Williams or any other expert on behalf of Defendant as to the
         accuracy or reliability of weather data, including NOAA and CoreLogic data, which
         allegedly supports Defendant’s conclusion as to the date of loss, as Defendant has not
         shown that the opinions are based upon sufficient facts or data nor has Defendant shown
         that the weather data is the product of reliable principles and methods.

           Stipulated: __________          Accepted: _________             Denied: ___________

      D. Any evidence or testimony by any witness asserting that Defendant’s investigation of the
         claim was “reasonable” in light of industry practices as Defendant has not properly or
         timely identified or disclosed any such standard industry practice.

          Stipulated: __________          Accepted: _________             Denied: ___________

      E. Any legal theory, claim or defense by Defendant that was not pled in live pleadings.

          Stipulated: __________          Accepted: _________             Denied: ___________

      F. Any reputation or character evidence regarding any Party or witness.

          Stipulated: __________           Accepted: _________             Denied: ___________




  Plaintiff’s Motion in Limine                                                                       Page 2
Case 4:19-cv-00286-GKF-JFJ Document 36 Filed in USDC ND/OK on 08/28/20 Page 3 of 6




      G. Any document intended to impeach any witness which was not timely and/or properly
         disclosed or identified in response to written discovery requests.

          Stipulated: __________               Accepted: _________                 Denied: ___________

      H. Any assertion that Plaintiff’s claim is “fraudulent” or intentionally inflated, or that Plaintiff
         “intentionally concealed” any fact related to coverage, as such defenses to coverage are
         required to be timely pleaded with specificity. Sayre v. Musicland Group, Inc., 850 F.2d
         350, 354 (8th Cir. 1988) (“[F]ailure to plead ... an affirmative defense results in waiver of
         that defense and its exclusion from the case.”).

           Stipulated: __X_______              Accepted: _________                 Denied: ___________

      I. Any definition of damage that contradicts the express terms of the Insurance Policy. For
         example, Michael Berryman opines that “the mere presence of debonded shingles is not
         damage,” suggesting that depreciation should be excluded from damage calculations.
         However, the Policy requires Defendant to pay the “replacement cost (without deduction
         for depreciation)” to replace damaged items once a covered cause of loss is identified.
         Berryman’s testimony that debonded shingles do not constitute damage, despite
         Defendant’s admission of a covered cause of loss, is likely to confuse and mislead the jury
         as it conflicts with the insurer’s payment obligations under the Policy.

           Stipulated: __________              Accepted: _________                 Denied: ___________

      J. Any speculation by Michael Berryman or Chad Williams as to the causation of granular
         loss on the shingles or the causation of flashing failures. Neither Berryman nor Williams
         provide any scientific justification for their determination that these damages were caused
         by wear and tear, mechanical damage, or improper installation or attempt to segregate what
         parts were caused by a covered cause of loss vs. the excluded causes to which they
         speculate. However, Plaintiff does not seek to prevent Defendant’s experts from opining
         as to the cause of the observed interior water intrusion (e.g. failing vent flashing).

           Stipulated: __________              Accepted: _________                 Denied: ___________

      K. Any testimony on direct examination that contradicts Defendant’s prior payments for
         covered damages in this claim. For example, Defendant should not be allowed to elicit
         expert testimony on direct examination that the roofing systems of any buildings were not
         damaged by hail or wind during the coverage period, directly contradicting Defendant’s
         prior admissions and payment for replacement of the roofing system due to a covered cause
         of loss. As causation of the roofing damage is no longer at issue, such testimony is likely
         to confuse and mislead the jury. 1

  1
    Berryman issued his report on July 31, 2020, finding no hail or wind damage to structures that Defendant admitted
  were damaged by hail and wind during the coverage period in its letter dated January 27, 2020. Berryman’s testimony
  is likely to confuse and mislead the jury, if offered for any reason other than impeachment of Berryman. However,
  Plaintiff does not seek to prohibit Berryman from testifying as to his conclusions as to the causes of water intrusion
  into the interiors of the Property, which remains at issue.


  Plaintiff’s Motion in Limine                                                                                   Page 3
Case 4:19-cv-00286-GKF-JFJ Document 36 Filed in USDC ND/OK on 08/28/20 Page 4 of 6




           Stipulated: __________              Accepted: _________                  Denied: ___________

      L. Any assertion that general contractor’s overhead and profit and sales tax are unnecessary
         components of recovery under the Policy with regard to the coverages available under this
         claim or are unrecoverable, as these sums have been judicially determined to fall within
         the definition of actual cash value regardless of whether they are incurred by the insured. 2

           Stipulated: __________              Accepted: _________                  Denied: ___________

      M. Any speculation as to the causes of interior water intrusion that occurred prior to the date
         of loss that is the subject of this claim.

           Stipulated: __________              Accepted: _________                  Denied: ___________

      N. Any testimony that conflicts with the applicable standards for admission of expert
         testimony. For example, Berryman challenges Parker’s conclusions because Parker does
         not provide “conclusive proof.” The applicable standard of proof for expert engineering
         testimony in a civil case is “to a reasonable degree of engineering certainty” and no other
         standard should be supplied to the jury as such would have a tendency to confuse and
         mislead.

           Stipulated: __________              Accepted: _________                  Denied: ___________


                                                       PRAYER

           Plaintiff prays that, with respect to the stipulated matters set forth above, as well as any

  disputed matters accepted by the Court, the Court instruct counsel for each Party, their employees,

  agents, and witnesses to not make any comments, references, questions, or answers concerning the

  above matters or subjects, and that in the event counsel should consider that developments during

  trial have made such matters admissible, to first request to approach the bench and obtain a ruling




  2
    “The court concludes that “actual cash value” under the policy means repair or replacement costs less depreciation.
  “[R]epair or replacement costs include any cost that an insured is reasonably likely to incur in repairing or replacing
  a covered loss.”Contractor's overhead and profit and sales tax clearly fit this definition. These amounts should be
  included in the actual cash value award. NHIC points out that plaintiff did not actually incur some of these costs
  because he completed some of the repairs himself. While this may be true, it is legally irrelevant.” Ghoman v. New
  Hampshire Insurance Company, No. 3–01–CV–0092–BD(L), 2001 WL 1112535 at *5 (N.D. Tex. 2001).


  Plaintiff’s Motion in Limine                                                                                    Page 4
Case 4:19-cv-00286-GKF-JFJ Document 36 Filed in USDC ND/OK on 08/28/20 Page 5 of 6




  from the Court out of the presence of the jurors in regard to all claimed theories of admissibility

  of such matters or subjects.

                                                 /s Benjamin Doyle
                                                 Benjamin D. Doyle, OBA No. 33346
                                                 STOCKARD, JOHNSTON
                                                 BROWN & NETARDUS, P.C.
                                                 P.O. Box 3280
                                                 Amarillo, TX 79116-3280
                                                 Telephone: 806-318-4656
                                                 Facsimile: 806-379-7799
                                                 Email: bdoyle@sjblawfirm.com

                                                 And

                                                 Justin D. Meek, OBA No. 21294
                                                 jmeek@46legal.com
                                                 Ryan L. Dean, OBA No. 21152
                                                 rdean@46legal.com
                                                 Dewitt, Paruolo, and Meek, PLLC
                                                 3540 South Boulevard, #300
                                                 Edmond, OK 73013
                                                 Phone: 405-705-3600
                                                 Fax: 405-705-2573

                                                 Attorneys for Plaintiff
                                                 Garnett Road Baptist Church



                                   CERTIFICATE OF CONFERENCE

          This is to certify that on August 28, 2020 I conferred with Stephanie L. Khoury, Counsel

  for the Defendant, and she has indicated to which items Defendant has stipulated.


                                               /s/ Benjamin D. Doyle
                                               Benjamin D. Doyle




  Plaintiff’s Motion in Limine                                                                 Page 5
Case 4:19-cv-00286-GKF-JFJ Document 36 Filed in USDC ND/OK on 08/28/20 Page 6 of 6




                                 CERTIFICATE OF SERVICE

          I hereby certify that on August 28th, 2020, a true and correct copy of the foregoing was

  delivered to all counsel of record via Electronic Mail, in compliance with Federal Rules of Civil

  Procedure.


                                                      /s/ Benjamin D. Doyle
                                                      Benjamin D. Doyle




  Plaintiff’s Motion in Limine                                                                Page 6
